NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 THE SHAKESPEARE GLOBE TRUST,

                       Plaintiff,
                                                         Civ. No. 18-16297
            v.
                                                         MEMORANDUM ORDER
 KULTUR INTERNATIONAL FILMS,
 INC., KULTUR INTERNATIONAL
 FILMS, LTD., and DENNIS HEDLUND,

                       Defendants.

THOMPSON, U.S.D.J.

          IT APPEARING that Plaintiff intends to seek a preliminary injunction in this matter

(ECF Nos. 8, 14, 17); and it further

          APPEARING that Defendants claim this matter is subject to the arbitration clause found

in the Joint Venture Agreement (“JVA”) between the parties (ECF No. 15; see also JVA ¶ 14,

ECF No. 15-1);

          IT IS on this 5th day of February, 2019,

          ORDERED that Plaintiff is granted leave to file a motion for preliminary injunction by

February 15, 2019; and it is further

          ORDERED that Plaintiff’s motion brief shall also address whether the JVA’s arbitration

clause applies; and it is further

          ORDERED that Defendants shall submit opposition by February 25, 2019; and it is

further

          ORDERED that any reply by Plaintiff shall be filed by March 8, 2019; and it is further

          ORDERED that oral argument on these matters shall occur on March 18, 2019 at 2:00



                                                     1
PM in Courtroom 4W, Clarkson S. Fisher Building & U.S. Courthouse, 402 E. State Street,

Trenton, NJ 08608.



                                                          /s/ Anne E. Thompson
                                                         ANNE E. THOMPSON, U.S.D.J.




                                             2
